This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KIMBERLY DAVIS,

 3          Petitioner-Appellee,

 4 v.                                                                    No. 36,010

 5 DONNIS DAVIS,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Drew O. Tatum, District Judge

 9 Greig & Richards, P.A.
10 William H. Greig

11 for Appellee

12 Jared Alan Morris
13 Clovis, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired. REVERSED.

4   {2}   IT IS SO ORDERED.


5
6                                         M. MONICA ZAMORA, Judge

7 WE CONCUR:


8
9 TIMOTHY L. GARCIA, Judge


10
11 JULIE J. VARGAS, Judge